*477
ORDER

PER CURIAM.
AND NOW, this 23rd day of June 2009, the Petition for Allowance of Appeal is GRANTED, the order of the Superior Court is VACATED, and the order of the trial court is REINSTATED. See Humphreys v. DeRoss, 567 Pa. 614, 790 A.2d 281 (2002) (Section 4302 of the Domestic Relations Code does not include “gifts” in definition of income; a party’s assets may, however, be relevant in determination of an upward deviation from the Support Guidelines); accord Jacobs v. Jacobs, 884 A.2d 301 (Pa.Super.2005); Pa.R.C.P.1910.16-5.